PER CURIAM.
After reviewing the record and briefs, we find no error. The order of the -trial court is therefore, AFFIRMED.
*817Appellee’s motion for appellate attorney’s fees is denied. Appellant’s motion for appellate attorney’s fees is provisionally granted, and we remand this case for the trial court to set the amount under the guidelines set forth in Dresser v. Dresser, 350 So.2d 1152 (Fla. 1st DCA 1977).
SMITH, J., and MASON, ERNEST E., Associate Judge, concur.
MILLS, Acting C. J., dissents only on the grant of attorney’s fees to appellant.